Citation Nr: 9915876	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right foot fibrosarcoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that along with his VA Form 9, the veteran 
raised the issue of entitlement to service connection for 
removal of lymph nodes from the right groin.  This issue has 
not been developed for appellate consideration.  It is 
therefore referred to the RO for appropriate action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that further medical evidence is 
necessary prior to appellate consideration of the veteran's 
claim of entitlement to rating in excess of 10 percent for 
postoperative residuals of right foot fibrosarcoma.  

The veteran was accorded a VA feet examination in February 
1998.  On examination, skin graft was noted extending from 
the ankle area to the metatarsal phalangeal joint area.  
There was loss of muscle tissue beneath the skin graft and 
all tendons were superficial and palpable through the skin 
graft.  

There was hyperesthesia over the central portion of the skin 
graft.  On range of motion, the veteran could not flex his 
toes beyond the neutral position.  The diagnosis was status 
post surgical incision, fibrosarcoma dorsum of the right 
foot, secondary to skin grafting.  X-ray results show 
moderate degenerative changes at the metatarsal phalangeal 
joint and hallux valgus deformity.  It is clear from the 
examiner's report that he did not have access to the 
veteran's medical history.  

In the instant case, the veteran reports that his right foot 
is tender on the top and painful.  Given the recent history 
of treatment for these complaints and that the degree of 
severity of the disability and the X-ray findings were not 
addressed by the VA examiner, the Board finds the current VA 
examination inadequate to properly evaluate the veteran's 
disability.  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected right foot disability since 
June 1998.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.



2.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected right foot disability.  He 
should be advised of the consequences of 
a failure to report for the scheduled 
examination, including the potential 
denial of his claim under the provisions 
of 38 C.F.R. § 3.655 (1998).  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  The 
examiner must report the extent of Muscle 
Group X dysfunction, and the extent of 
any scarring, including the degree of any 
related pain or tenderness.  

After examining the veteran and reviewing 
all of the evidence in his claims folder, 
the examiner should specifically offer 
medical opinions as to the following 
questions or provide comments as 
appropriate:

A.  Whether hallux valgus deformity is 
attributable, in any way, to the service-
connected postoperative residuals of the 
right foot fibrosarcoma.  

B.  Whether degenerative arthritis is 
attributable, in any way, to the service-
connected postoperative residuals of the 
right foot fibrosarcoma.  





C.  What is the nature and severity of 
the injury to Muscle Group X?  
Specifically, the examiner is requested 
to identify the specific muscles and 
tendons involved and the extent of 
resulting impairment.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  The 
examiner should be provided with the 
provisions of 38 C.F.R. § 4.56 in effect 
both prior to and after July 3, 1997.

D.  The examiner should provide an 
opinion on whether the functional 
impairment of the veteran's right foot is 
more appropriately characterized as 
"moderately severe" or "severe."  A 
rationale for this opinion should be 
provided.  If this cannot be medically 
determined without resort to mere 
conjecture, this should also be commented 
on in the report.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).



4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
postoperative residuals of a right foot 
fibrosarcoma with consideration of 
separate disability evaluations for the 
distinct aspects of the veteran's right 
foot disability pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994), and the 
provisions of 38 C.F.R. §§ 3.321, 4.71a, 
4.73, 4.118 (1998) and Diagnostic Codes 
5280, 5310, 7805 (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO issue a supplemental statement 
of the case. A reasonable period of time for a response 
should be afforded. Thereafter, the case should be returned 
to the Board for further appellate consideration.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










